Exhibit 10.5

[optx1x1.jpg]


PartnerRe Ltd.
Executive Stock Option Agreement

      This Option Agreement (the "Agreement") commences and is made effective as
of <Date>, by and between PartnerRe Ltd. (the "Company"), and <Name> (the
"Optionee"), an employee of the PartnerRe Group (PartnerRe Group is defined to
include PartnerRe Ltd. and its affiliates and subsidiaries).

      WHEREAS, the Company desires to afford the Optionee the opportunity to
purchase common shares, $1.00 par value, of the Company ("Shares") pursuant to
the PartnerRe Ltd. 2005 Employee Equity Plan (the “Plan”). Further, it is
understood by the Optionee and the Company that it is the expectation of the
Company that the Optionee will view the grant of such Option awards with a long
term view of increasing shareholder value and thereby retain a substantial
portion of such Option awards received during the period of employment subject
to the expiration periods of such Options awarded.

      NOW, THEREFORE, in connection with the mutual covenants hereinafter set
forth and for other good and valuable consideration, the receipt and adequacy of
which is hereby acknowledged, the parties hereto agree as follows:

      1. Definitions; Conflicts. Capitalized terms used and not otherwise
defined herein shall have the meanings ascribed thereto in the Plan terms and
provisions of which are incorporated herein by reference. In the event of a
conflict or inconsistency between the terms and provisions of the Plan and the
terms and provisions of this Agreement, the terms and provisions of the Plan
shall govern and control.

      2. Grant of Options. Subject to the terms and conditions set forth herein,
the Company hereby grants to the Optionee options (the "Options") to purchase up
to, but not exceeding in the aggregate, the number of shares of Shares as set
forth in the attachment to this Agreement (the “Notice of Grant”). Subject to
the same terms and conditions set forth herein and in the Plan, the Company may
make one or more additional grants of Options to the Optionee by providing the
Optionee with a new Notice of Grant, which shall include any differing terms and
conditions. The Company reserves all rights with respect to the granting of
additional Options hereunder and makes no implied promise to grant additional
options.

      3. Exercise Price. The exercise price per share Option shall be the price
provided in the Notice of Grant, (the "Exercise Price"), which shall not be less
than the Fair Market Value per Share at the time of grant.

      4. Term of Options. The term of the Options shall be no longer than ten
(10) years from the date of grant provided in the Notice of Grant (the “Date of
Grant”), subject to earlier termination as provided in Section 5 hereof.

1




--------------------------------------------------------------------------------



[optx4x1.jpg]



     5. Termination of Employment. In the event the Optionee ceases to be an
employee of the PartnerRe Group prior to the expiration of the term of the
option, as provided in Section 4 above (the “Expiration Date”), the following
restrictions apply,

> If the Optionee ceases employment by reason of:
> 
> a. Death or Disability. (i) Options which are vested on the date of
> termination shall remain exercisable for twelve (12) months following the date
> of termination of employment, but in no event shall such vested Options remain
> exercisable later than the Expiration Date, and (ii) unvested Options shall be
> forfeited on the date of such termination.
> 
> For the purposes of Section 5.a. above, unless otherwise determined by the
> Committee, the definition of “Disability” as a reason for termination of
> employment shall have the same meaning as provided either in the Optionee’s
> jurisdictional legislation or the Company employee benefit plans in which the
> employee participates.
> 
> b. Company with Cause, Company without Cause, Employee Termination with Good
> Reason, Employee Termination without Good Reason (other than for Retirement).
> (i) Options which are vested on the date of termination shall remain
> exercisable for three (3) months following the date of termination of
> employment, but in no event shall such vested Options remain exercisable later
> than the Expiration Date, and (ii) unvested Options shall be forfeited on the
> date of such termination.
> 
> c. Retirement. (i) Options, which are vested on the date of termination, shall
> remain exercisable until the Expiration Date, and (ii) unvested Options shall
> continue to vest under the original vesting provisions for thirty-six (36)
> months following the date of termination of employment and shall remain
> exercisable until the Expiration Date.
> 
> d. Post-termination Covenants. Notwithstanding the provisions of section 5.c.
> above, the continuation of the vesting and exercise periods following
> retirement is contingent upon the Executive’s compliance with the limitations
> on his business activity, including; (i) refraining from competing in the
> reinsurance business in the locations where PartnerRe does business, and, (ii)
> refraining from soliciting employees or customers of PartnerRe to a company
> that competes in the reinsurance business in the locations where PartnerRe
> does business, and (iii) disclosing confidential information of PartnerRe
> (unless legally required to do so); until the sooner of (i) thirty–six months
> following retirement, or (ii) until all options granted pursuant to this
> agreement have vested and have been exercised or expired.
> 
> e. Retirement. As defined under this agreement is a voluntary termination
> after achieving any of the following age and service combinations:
> 55 years old with 10 years of service; or
> 58 years old with 8 years of service; or
> 60 years old with 5 years of service.

In the event that any of the terms laid down in the Optionee’s contract of
employment conflict with the provisions of this section, the contract of
employment shall prevail.

2



--------------------------------------------------------------------------------



[optx4x1.jpg]



     6. Shareholder Rights. The Optionee shall have no rights as a shareholder
with respect to any Shares issuable upon the exercise of any Option award until
the date of issuance of said Shares by the Company’s Share Registrar. No
adjustments, other than as provided in Section 6(f) of the Plan, shall be made
for dividends (ordinary or extraordinary, whether in cash, securities or other
property) or distributions for which the record date is prior to the date the
certificate for such Shares is issued.

     7. Transferability. Options may be transferable, to the extent provided in
this Agreement, to any person or entity who would be considered a “family
member” of the Participant for purposes of Form S-8 under the U.S. Securities
Act of 1933.

     8. Method of Exercising Options. Subject to the terms and conditions of
this Agreement, Company Designated Insiders will need to request pre-clearance
from Group Legal in compliance with PartnerRe Ltd.’s Trading Policy. Optionees
will need to complete the Company’s Notice of Exercise form stating their
election to exercise Options and it shall be signed by the person or persons so
exercising the Options and forwarded to Group HR. Procedures are provided by the
Company.

      9. Payment of Purchase Price for Shares. Payment for shares acquired
pursuant to Options granted hereunder shall be made in full, upon exercise of
the Options either:

(A)    in immediately available funds in United States dollars, by wire
transfer, certified or bank cashier’s check; or     (B)  by surrender to the
Company of Shares which have a Fair Market Value equal to such aggregate
purchase price and which satisfy such other requirements as the Company may
impose; or     (C)  by delivering irrevocable trade instructions to a
stockbroker to deliver promptly to the Company an amount of sale or loan
proceeds sufficient to pay the aggregate exercise price; or     (D)  by any
combination of (A), (B), or (C) above; or     (E)  by any other means approved
by the Committee.

The Share certificate acquired upon exercise of Options shall be registered in
the name of the person or persons so exercising the Options. All Shares
purchased upon the exercise of Options as provided herein shall be fully paid
and non-assessable.

     10. Non-Qualified Shares Options. Options granted hereunder are not
intended to be an "incentive shares option" within the meaning of Section 422 of
the U.S. Internal Revenue Code of 1986 as amended.

     11. Data Protection. The Optionee hereby acknowledges and agrees that
PartnerRe Group may process personal data about the Optionee in relation to the
shares option award herein. The Optionee acknowledges that, in connection with
the above and

3



--------------------------------------------------------------------------------


 

strictly for said purposes, some of this personal data may be transferred
internally to other affiliates of the Company and externally to the Company's
broker E-Trade in the U.S.A and to Hewlett-Packard Gmbh, in Switzerland, which
is responsible for the technical and operational aspects of the Company's human
resource systems. The Optionee shall have the right to access and rectify
personal data maintained by PartnerRe Group.

     The Optionee hereby gives his or her explicit consent to PartnerRe Group to
transfer or process any such personal and/or sensitive data outside of the
country in which he or she is providing services.

     12. Rights or Entitlements. The Optionee hereby acknowledges and agrees
that this award does not provide any entitlement to any benefit other than that
granted under the Plan. The Optionee further acknowledges and agrees that any
benefits granted under the Plan are not a part of such Optionee’s base salary or
other compensation, and will not be considered a part of any pension or
severance payments in the event of a termination of the Optionee’s employment or
service for any reason.

     13. Change in Control. Upon a Change in Control, all options will be
subject to Section 11 of the Plan.

     14. Binding Effect. This Agreement shall be binding upon the heirs,
executors, administrators and successors of the parties hereto.

     15. Governing Law. This Agreement shall be construed and interpreted in
accordance with the laws of Bermuda without reference to the principles of
conflicts of laws thereof.

     16. Headings. Headings are for the convenience of the parties and are not
deemed to be part of this Agreement.

     IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the date and year first written above.

PARTNERRE LTD.

> By:
> 
> Name:
> Title:

OPTIONEE

> By:
> Name:

4



--------------------------------------------------------------------------------


